Citation Nr: 1138018	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  With respect to the claimed right knee disability, the Veteran was provided a VA examination in August 2008.  Although the examination report includes a medical opinion, the Board finds that the opinion is not adequate.  The VA examiner was asked to provide an opinion as to whether the Veteran's current right knee disorder was the same as the prepatellar bursitis that was treated and diagnosed in service.  The August 2008 VA examiner's opinion was responsive to this question; however, the question posed to the examiner does not properly address the central issue before the Board.  

The third element of service connection requires evidence of a causal relationship between the present disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, to establish service connection for the claimed right knee disability, the record must demonstrate that the Veteran's current right knee disorder is etiologically related to his injury in service, not that he simply has the same diagnosis as he did during active duty.  

As the August 2008 medical opinion is not adequate, a new VA examination and medical opinion are required by the duty to assist.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Upon remand, the Veteran should be provided an additional VA examination to determine the nature and etiology of his right knee disability.  

Regarding the claim for service connection for hypertension, the Veteran testified in February 2011 that he was diagnosed with hypertension by his family doctor a few months after his discharge from active duty service.  He also indicated that records from this private physician were available for procurement, or in the alternative, that the records were currently in his possession.  The record was held open following the hearing to allow for the submission of these private records.  While the Veteran submitted some recent VA and private records in March 2011, records dating from the 1970s were not added to the record.  These records are extremely pertinent to the Veteran's claim for service connection and the Board finds that he should be provided another opportunity to submit the records or allow VA to obtain them on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide copies of the private records pertaining to his initial diagnosis of hypertension in the 1970s referenced at his February 2011 hearing.  The Veteran should also be provided a medical release form and informed that he can execute it to allow VA to obtain the records on his behalf.  
2.  If a valid release form is received, obtain records of treatment from the physician(s) identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed right knee disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including active service records, the examiner is requested to offer an opinion whether it is it at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed right knee disorders are etiologically related, in whole or in part, to any incident during active service, to include the Veteran's right knee injury and diagnosis of prepatellar bursitis in April 1976.

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


